Petition for Writ of Mandamus Denied and Corrected Memorandum Opinion
filed November 20, 2018.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-18-00973-CV



                    IN RE DARRELL J. HARPER, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS

                      Local Administrative District Judge
                             Harris County, Texas


                        MEMORANDUM OPINION

      We withdraw our opinion of November 13, 2018, and issue this corrected
opinion

      On November 6, 2018, relator Darrell J. Harper filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Robert K. Schaffer, local administrative judge of Harris County, to vacate
his order dated October 25, 2018, denying relator’s petition for leave to file a civil
suit against the State of Texas and Governor Greg Abbott.

      To obtain mandamus relief, a relator must show that the trial court clearly
abused its discretion. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.
2004) (orig. proceeding). Relator has not shown that the trial court clearly abused its
discretion. We therefore deny relator’s petition for writ of mandamus.

      On November 15, 2018, relator filed a motion for rehearing. We deny the
motion for rehearing.


                                        PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jewell.




                                          2